Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1B. The final office action mailed on 06/10/2021 has been modified in this final rejection.

2.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.


file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25,

PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/proGess/file/efs/guidance/eTD-info-l.jsp.

3. Claims 1 -9, and 11-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/537,386. Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant's claims 1 -9 and 11-19 broaden the scope of copending application 16/537,386 of claims 1 -20 by eliminating determining a cut-off time for power determination for the first transmission; determining a second set of transmissions that overlap with the first transmission that start at or later than the start .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



6. Claims 1,2,4,7,8,9,11, 12,13,15,and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI ET AL: "Remaining details for uplink power control with CA",3GPP DRAFT; R1-1801808, 3RD GENERATION PARTNERSHIP PROJECT (3GPP)S MOBILE COMPETENCE CENTRE ; 850, ROUTE DES LUCIOLES ; F-Q6921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. RAN WG1, no. Athens, Greece; 0180228 -20180302 10 February 2018 (2018-02-16), XP051397431 in view of Pelletier ( 2020/0120618).

For independent claims 1 and 12, HUAWEI ET AL a method comprising: receiving, by a user equipment, a configuration of a first uplink carrier and a second uplink carrier for a serving cell, wherein the first uplink carrier and the second uplink carrier are different (par. 1);
determining whether a configuration parameter corresponding to at least one of the first uplink carrier and the second uplink carrier for the serving ceil 1 s configured (par.


determining whether a total user equipment transmit power for uplink transmissions in a transmission occasion exceeds a maximum user equipment output power, wherein the uplink transmissions comprise a first uplink transmission on the first uplink carrier and a second uplink transmission (par. 1,7.5);
in response to determining that the total user equipment transmit power for uplink transmissions in the transmission occasion exceeds the maximum user equipment output power, determining a first priority level for the first uplink transmission and a second priority level for the second uplink transmission (par, 1.2.2 scheme 2; 7.5); and in response to determining the first priority level for the first uplink transmission and the second priority level for the second uplink transmission being the same and the configuration parameter not being configured for the first uplink carrier and the second uplink carrier, prioritizing power allocation for the first uplink transmission on the first uplink carrier (par, 1,2.2 scheme 2; 7.5).

For dependent claims 2, 4,7,8,9,11, 13,15 and 18-19, HUAWEI ET AL: "Remaining details for uplink power control with CA" also teach wherein the serving cell is a first serving cell, and the method further comprises operating the user equipment with carrier aggregation on the first serving cell and a second serving cell (par. 1,7.5);

wherein determining the first priority level for the first uplink transmission and the second priority level for second uplink transmission comprises determining the first priority level for the first uplink transmission and the second priority level for

1,7.5)
wherein the configuration parameter comprises a control channel!(par. 1,7.5) ; and wherein the control channel comprises a physical uplink control channel(par. 1,7.5); and
wherein the second uplink transmission is on a second uplink carrier of the serving cell ( See par. 1,7.5); and wherein the maximum user equipment output power comprises a configured maximum user equipment output power (see Huawei, p. 2, Section 2.2 and p. 5, Section 7.5, i.e., if there are N(N>=1) types of SCS for M (M>=1, M>=N) component carriers configured for UE, then the maximum allowed transmission power is semi-statically configured and it can be shared by the carriers.

   For claims 1,2, 4,7,8,9,11, 12,13, 15,and 18-19, Huawei et al. discloses all the subject matter of the claimed invention with the exception of a result of the first uplink carrier comprising the non-supplementary uplink carrier and the second uplink carrier comprising the supplementary uplink carrier in a communications network. Pelletier from the same or similar field of endeavor teaches a provision of a result of the first uplink carrier comprising the non-supplementary uplink carrier and the second uplink carrier comprising the supplementary uplink carrier ( See abstract lines 1-6 and claim 1 lines 1-5). Thus, it would have been obvious to the person of ordinary skill in the art the time of the effective filling date of the invention to use a result of the first uplink carrier comprising the non-supplementary uplink carrier and the second uplink carrier comprising the supplementary uplink carrier as taught by Pelletier et al. in the communications network of Huawei for the purpose of using the non-.

6. The factual inquiries set forth in Graham i/. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicatingobviousness or nonobviousness.

7.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.    Claims ,3,6,14,and 17 are rejected under 35 U.S.C. 103 as being unpatentable over. HUAWEI ET AL in view of Pelletier et al.

For claims 3,6,14„and 17, HUAWEI ET AL discloses all the subject matter of the claimed invention with the exception of whether the user equipment is power- limited,, wherein the serving cell is a first serving cell, and the method further comprises operating the user equipment with dual connectivity on the first serving cell and a second serving cell. However, whether the user equipment is power- limited,, wherein the serving cell is a first serving cell, and the method further comprises operating the user equipment with dual connectivity on the first serving cell and a second serving cell are well known in the art. Thus it would have been obvious to the person of ordinary skill in the art at the time of the effective filling date of the claimed invention to use whether the user equipment is power- limited,, wherein the serving cell is a first serving cell, and the method further comprises operating the user equipment with dual connectivity on the first serving cell and a second serving cell as well-known in the art in a communications network of Huawei et a! in view of Pelletier et al. for the purpose of providing the power limited to the devices.

9.    Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
.

10.    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP
§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
    A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/DANG T TON/
Primary Examiner, Art Unit 2476 /D.T.T/
Primary Examiner, Art Unit 2476